DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim amendment of 10/01/2020 has been received and fully considered by the examiner. Claims 1 and 11 have been amended. Claims 1-20 are currently pending in the application with claims 1 and 11 being independent.
Claim 11 has been indicated by the applicant as a new claim. However, the office notes that the claim is merely amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 further recites: “a first image, a second image” and then “displaying the second image without displaying the first image”. It is entirely unclear and indefinite as mage”. Is it referring to the common understanding of image as a frame of a scanning process? Or is it referring to a first imaging modality and a second imaging modality? As a result, the claim is confusing and the metes and bounds of the claim are not clear. 
Claims 2-10 depend upon claim 1 and are therefore considered to be indefinite as well due to their dependency upon an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Osaka et al. (U.S. 8,708,912) hereinafter “Osaka”.
Regarding claim 1, Osaka discloses an ultrasonic diagnostic apparatus [see abstract of Osaka] comprising: 
[ultrasound probe 2; see abstract];
detection circuitry configured to detect a release state of an ultrasonic probe in an active state [freezing control portion; see column 2, lines 59-65 and column 20, lines 32-65]; and
 processing circuitry configured to, when the detection circuitry detects the release state of the ultrasonic probe during performing of a first control mode of generating a first image based on an output from the ultrasonic probe, displaying a second image different from the first image, and displaying the first image with a predetermined opacity on the second image [superimposition image forming portion; see column 7, lines 60-65], switch from the first control mode to a second control mode, The second control mode displaying the second image without displaying the first image while generating the first image [second embodiment of Osaka shows that after freezing only a single image is shown on the screen while new images are generated and stored in a post_frame memory; see column 14, lines 56-column 15, line 2]
Regarding claim 4, the detection circuitry detects the release state of the ultrasonic probe in an active state by processing outputs from the ultrasonic probe which correspond to a plurality of frames including a latest frame [see column 20, lines 33-45 states that “the change in pressure measuring portion over time is monitored (i.e. over a plurality of frames) and when the change is not more than a threshold a signal would indicate this state as a freeze state (i.e. the release state of the probe in the active state) ] 
claim 5, the detection circuitry calculates statistical values (respectively corresponding to the plurality of frames by processing outputs from the ultrasonic probe, and detects a release state of the ultrasonic probe in an active state by threshold determination using a difference between a maximum value and a minimum value of the calculated statistical values. [see column 12, lines 5-22 and column 20, lines 33-45]  
Regarding claim 6, the detection circuitry calculates statistical values [the difference between the pixel values in various frames is the statistical data, αi =P1i-P2i ] respectively corresponding to the plurality of frames by processing outputs from the ultrasonic probe, and detects a release state of the ultrasonic probe based on the calculated statistical values. [see column 12, lines 5-22]
Regarding claim 7, the detection circuitry detects a release state of the ultrasonic probe in an active state based on a position of the ultrasonic probe [see column 20, lines 7-20]. 
Regarding claim 8, the detection circuitry detects a release state of the ultrasonic probe in an active state based on a posture of the ultrasonic probe [see column 20, lines 7-20]. 
Regarding claim 10, the detection circuitry detects a release state of the ultrasonic probe in an active state based on a position and a posture of the ultrasonic probe [see column 20, lines 7-20]. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. (U.S. 8,708,912) hereinafter “Osaka” in view of Gerard (U.S. Pub. No. 2016/0030008) hereinafter “Gerard”.
Regarding claim 11, Osaka discloses an ultrasonic diagnostic apparatus [see abstract of Osaka] comprising: 
An ultrasonic probe used for ultrasound transmission/reception [ultrasound probe 2; see abstract];
detection circuitry configured to detect a release state of an ultrasonic probe in an active state [freezing control portion; see column 2, lines 59-65 and column 20, lines 32-65]; and
 processing circuitry configured to, when the detection circuitry detects the release state of the ultrasonic probe during performing of a first control mode of generating a first image based on an output from the ultrasonic probe, displaying a second image different from the first image, and displaying the first image with a predetermined opacity on the second image [superimposition image forming portion; see column 7, lines 60-65], switch from the first control mode to a second control mode, 

Gerard. Directed towards two modality imaging and showing both images on overlay [see abstract of Gerard] discloses the second control mode generating the first image, displaying the second image and displaying on the second image, the first image with an opacity lower than predetermined opacity.[see [0039]-[0040] of Gerard]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the overlay of the first and second images of Osaka and display the second image while displaying on the second image the first image with a degree of transparency according to the teachings of Gerard in order to distinguish between the live and the previously recorded image.
Regarding claim 14, Osaka further discloses that the detection circuitry detects the release state of the ultrasonic probe in an active state by processing outputs from the ultrasonic probe which correspond to a plurality of frames including a latest frame [see column 20, lines 33-45 states that “the change in pressure measuring portion over time is monitored (i.e. over a plurality of frames) and when the change is not more than a threshold a signal would indicate this state as a freeze state (i.e. the release state of the probe in the active state) ] 
Regarding claim 15, Osaka further discloses that the detection circuitry calculates statistical values (respectively corresponding to the plurality of frames by processing outputs from the ultrasonic probe, and detects a release state of the ultrasonic probe in an active state by threshold determination using a difference  [see column 12, lines 5-22 and column 20, lines 33-45]  
Regarding claim 16, Osaka further discloses that the detection circuitry calculates statistical values [the difference between the pixel values in various frames is the statistical data, αi =P1i-P2i ] respectively corresponding to the plurality of frames by processing outputs from the ultrasonic probe, and detects a release state of the ultrasonic probe based on the calculated statistical values. [see column 12, lines 5-22]
Regarding claim 17, Osaka further discloses that the detection circuitry detects a release state of the ultrasonic probe in an active state based on a position of the ultrasonic probe [see column 20, lines 7-20]. 
Regarding claim 18, Osaka further discloses that the detection circuitry detects a release state of the ultrasonic probe in an active state based on a posture of the ultrasonic probe [see column 20, lines 7-20]. 
Regarding claim 20, Osaka further discloses that the detection circuitry detects a release state of the ultrasonic probe in an active state based on a position and a posture of the ultrasonic probe [see column 20, lines 7-20]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. (U.S. 8,708,912) hereinafter “Osaka” in view of Rhad et al. (U.S. Publication No. 2012/0109007) hereinafter Rhad.
claim 9, Osaka does not expressly disclose that the detection circuitry detects a release state of the ultrasonic probe in an active state based on whether the ultrasonic probe is accommodated in a holder 
 Rhad, directed towards conserving energy by detecting the release state of a handheld biopsy probe [see abstract of Rhad] discloses that the detection circuitry detects a release state of the ultrasonic probe in an active state based on whether the ultrasonic probe is accommodated in a holder [see [0106] of Rhad disclosing that the placement of the ultrasound device in the holster can be determined and the system can go into active/idle mode accordingly] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the detection circuitry of Osaka and detect the release state of the probe based on whether the ultrasound probe is accommodated in a holder according to the teachings of Rhad in order to better detect whether the probe is in the release state or in active state.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. (U.S. 8,708,912) hereinafter “Osaka” in view of Gerard (U.S. Pub. No. 2016/0030008) hereinafter “Gerard” as applied to claim 11 above, and further in view of Rhad et al. (U.S. Publication No. 2012/0109007) hereinafter Rhad.
Regarding claim 9, Osaka as modified by Gerard does not expressly disclose that the detection circuitry detects a release state of the ultrasonic probe in an active state based on whether the ultrasonic probe is accommodated in a holder 
[see abstract of Rhad] discloses that the detection circuitry detects a release state of the ultrasonic probe in an active state based on whether the ultrasonic probe is accommodated in a holder [see [0106] of Rhad disclosing that the placement of the ultrasound device in the holster can be determined and the system can go into active/idle mode accordingly] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the detection circuitry of Osaka as modified by Gerard and detect the release state of the probe based on whether the ultrasound probe is accommodated in a holder according to the teachings of Rhad in order to better detect whether the probe is in the release state or in active state.

Response to Arguments
Applicant's arguments filed 10/01/2020 with regards to claims 1 and 11 have been fully considered but they are not persuasive. 
With regards to independent claims 1 and 11, the applicant has argued that the prior art of record Osaka does not show generating but not displaying the elasticity image, but instead, it holds the tomographic image.
In response, the examiner notes that claims 1 and 11 do not specify which image is the elasticity image and which image is the tomographic image. They merely refer to a “first image” and “a second image”. Therefore applicant’s arguments regarding claims 1 and 11 are not persuasive. 
However, after consideration, claims 2 and 12 which specify that the first image is the elasticity image and that the second image is the tomographic image have been considered to include allowable subject matter as the prior art does not disclose that feature of the dependent claims 2 and 12.

Allowable Subject Matter
Claims 2, 3, 12, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793